Citation Nr: 0717130	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO. 04-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for paresthesia of the 
lower extremities, including as secondary to the service 
connected fibromyalgia.

2. Entitlement to an increased evaluation for chronic fatigue 
syndrome, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from May 1985 until June 1989 
and from January 1991 until April 1991, including a tour of 
duty in the Southwest Theater of Operations from January 1991 
until March 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In February 2007, the veteran's representative indicated the 
appeal should concern the issue of entitlement to a special 
monthly compensation on account of being in need of the aid 
and attendance of another person. The RO denied a claim for 
special monthly compensation in June 2005. As such, the 
February 2007 is not a timely Notice of Disagreement. See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. However, the Board 
interprets this statement as a request to reopen the issue of 
entitlement to special monthly compensation. This issue is 
therefore REFERRED to the RO for appropriate action.

The record also reflects that the veteran is in receipt of a 
total disability evaluation based upon individual 
unemployability, effective March 1, 2002.  

FINDINGS OF FACT

1. Paresthesia of the lower extremities was not incurred in 
or aggravated by active military service.

2. The veteran's chronic fatigue syndrome is not manifested 
by debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
paresthesia of the lower extremities, including as secondary 
to the service connected fibromyalgia, have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for an evaluation in excess of 60 percent for 
chronic fatigue syndrome have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.88a, 4.88b, Diagnostic Code 6354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 2003 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim. The March 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with her claim. The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
her claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for paresthesia of the 
lower extremities, including as secondary to the service-
connected fibromyalgia. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current diagnosis of paresthesia as is 
reflected by an April 2002 letter from a private physician. 
Similarly, an October 2003 VA examination noted a loss of 
feeling in the legs. The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records that are associated with the claims 
file, however, fail to reflect any complaints, treatment or 
diagnosis of paresthesias or tingling of the lower 
extremities. In fact, the June 1989 examination performed in 
connection with the veteran's separation from the first 
period of service reflected no abnormalities of the lower 
extremities. Similarly, a May 1990 examination performed in 
connection with the veteran's second period of service and a 
May 1993 examination performed in connection with her reserve 
enlistment reported no abnormalities of the lower 
extremities.

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the evidence of record relates the diagnosed parethesia to 
any event or incident during service.

Nor is there any evidence of continuity of symptomatology. In 
fact, the first post-service treatment for any tingling in 
the lower extremities was noted in a May 2001 private 
treatment record (i.e. approximately 10 years after the 
veteran's separation from service). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The Board also considered whether service connection was 
warranted on a secondary basis. In this regard, the law 
provides that secondary service connection shall be awarded 
when a disability is "proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a) 
(2003). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability. 

In this regard, the veteran has service connected 
disabilities of chronic fatigue syndrome and fibromyalgia. As 
noted above, the veteran also has a currently diagnosed 
disability of paresthesia. Thus, competent medical evidence 
of a nexus is required in order to grant service connection 
on a secondary basis. 

The veteran underwent a VA examination in November 2003 
provided to the veteran specifically to assess the etiology 
of the disorder. During this examination, the veteran 
complained of loss of feeling in both legs and her left hand 
and explained this loss of feeling has caused her to have 
falls. She also reported chronic neck pain which radiated 
down the left arm, left forearm and left hand. She described 
low back pain and indicated the pain sometimes radiated to 
the left leg and right leg. Neurological examination 
reflected the mental status was normal and there were no 
cranial nerve abnormalities. There was no focal, sensory or 
motor deficit and no reflex asymmetry. There was no babinski 
or cerebellar sign. Posture and gait revealed the veteran 
sometimes dragged the right leg. She also had a normal motor 
system examination with no focal motor deficit. The examiner 
did not see any weakness proximally or distally of the left 
leg or right leg. The examiner did not find any active 
neurological disease that explained the complaint of numbness 
in the left hand and bilateral legs. The veteran had reported 
vague low back pain and neck pain, and it was possible the 
veteran had cervical or lumbar disc disease. The examiner 
indicated the complaint of paresthesia did not seem to be 
secondary to the fibromyalgia as she described radicular pain 
involving the left arm and bilateral feet. 

In sum, only the November 2003 VA examination provides an 
opinion as to the etiology of the paresthesia and this 
examination indicated that the pain was not secondary to the 
fibromyalgia. Therefore, the preponderance of the evidence is 
against the claim. Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Evaluation

The RO granted service connection for chronic fatigue 
syndrome in an August 2002 rating decision. At that time a 60 
percent evaluation was granted pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code 6354. The veteran contends the current rating 
evaluation does not accurately reflect the severity of her 
disability. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The Board observes that the veteran is currently assigned a 
60 percent rating under 38 C.F.R. § 4.88b, Diagnostic Code 
6354 (2006). Under that diagnostic code, a 60 percent rating 
is warranted for debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.

A 100 percent disability rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.

For the purpose of evaluating this disability, the condition 
will be considered incapacitating only while it requires bed 
rest and treatment by a physician. See Note to 38 C.F.R. 
§ 4.88b, Diagnostic Code 6354.

An April 2002 letter from a private physician indicated the 
veteran was treated for fibromyalgia, Gulf War syndrome, 
chronic anxiety, depression, neuron paresthesia, 
hypothyroidism, and mitral valve prolapse. He indicated the 
veteran ambulated with the assistance of a cane, wheelchair, 
or walker. He explained the veteran had trouble with 
uncontrollable falls, weakness of the arms and legs, neck and 
back pain, dizziness, shortness of breath, chronic fatigue 
syndrome, joint pain, gastrointestinal bleeding urinary 
incontinence, headaches and chest pain. He indicated the 
veteran was unable to stay or be left alone for several years 
due to the conditions. 

The veteran underwent a general VA examination in June 2002 
to assess the presence and severity of any disabilities. 
During this examination she complained of lightheadedness, 
weakness, dizziness and fatigue all day. She related she was 
tired and weak and unable to walk during the day but 
explained she was unsure whether it was from her heart or 
chronic fatigue. She indicated she had stopped working due to 
increased medical care for problems with stomach pain, 
fatigue, joint pain, depression, headaches and sinus 
problems. She stated she was unable to work due to the 
conditions and the malaise and fatigue associated with all of 
the conditions. She also described problems with daily 
activities and indicated there were times she could not bathe 
herself due to weakness and joint pain. She was unable to do 
any housework due to fatigue. She reported episodes of 
falling and noted she had to have someone with her at all 
times. 

Clinical examination revealed a hunched over gait. There was 
tenderness in the anterior cervical lymph nodes, but no 
swelling or edema. The thyroid was not palpable. The abdomen 
was soft, nontender and nonrigid. The range of motion of all 
upper extremities was intact although the veteran complained 
of pain at the upper range of motion. The veteran had pain on 
palpation at the 18 sites noted for fibromyalgia including 
occiput, low cervical trapezius, supraspinatus, second rib, 
lateral epicondyle, gluteal, greater trochanter and knees. 
The veteran complained of pain on the muscle groups of the 
lower calves, upper thighs and biceps. The veteran was noted 
to be slow to answer and sometimes did not appear coherent of 
her responses which could be contributed to pain medication. 
The diagnoses included both fibromyalgia and chronic fatigue 
syndrome.


A March 2003 outpatient record noted the veteran was 
fatigued. She explained she was not sleeping because she 
watched war shows and reports, even during early hours. VA 
outpatient records dated in September 2002, January 2003, and 
June 2003 reflected the veteran was alert and oriented in all 
spheres, pleasant and cooperative. She was able to respond to 
questions and follow complex instructions. She had good 
recent and remote memory. Her intellect appeared normal.

The veteran underwent a VA examination in October 2003 to 
assess the severity of her chronic fatigue syndrome. During 
the examination, the veteran explained she was wheelchair 
bound and indicated her symptoms of chronic fatigue and 
fibromyalgia began in 1994. She reported the symptoms had 
worsened to the point where she could not do simple things 
because of exhaustion and fatigue. The veteran explained that 
on a "good day" she may be able to get up and make 
breakfast at which point she is spent and has to rest. She 
indicates sometimes found sitting was so taxing she could not 
do anything else. She reported she required total assistance 
in activities of daily living and at times required 
assistance with bathing, grooming and dressing; that general 
muscle aches and weakness have been present since 1994; that 
she could not exercise. She also stated that performance of 
simple house chores kept her in bed for another day or two. 
She reported frequent chronic headaches; what the examiner 
described as migratory joint pains in the shoulder, knees, 
ankles, wrist and back. She also related having depression, 
anxiety and sleep disturbance. She reported all daily 
activities were restricted and her husband was her constant 
attendant. The veteran stated she was incapacitated on a 
daily basis and could barely get dressed. She explained she 
needed assistance getting in and out of the scooter in and 
out of bed and with all activities of daily living. She 
requires continuous medication. 

Clinical examination revealed no muscular wasting. There were 
normally developed shoulder muscles, upper arm muscles, and 
thigh muscles. She was tender all over. The examiner could 
not touch the veteran without her crying out. The examiner 
could not effectively check motion in any major joint due to 
pain. When lying on the table, the veteran was able to grab 
the examiner's hand and pull herself back up. She was able to 
get out of the electric scooter and into the examining area 
by herself. Gait could not be adequately determined because 
she only took a few steps. Clinical tests were unremarkable. 
The diagnosis was chronic fatigue syndrome and fibromyalgia. 

A May 2004 VA examination for determination of aid and 
attendance eligibility found the veteran had poor balance and 
was at risk of falls, required an electric scooter or 
wheelchair for ambulation, needed assistance with all 
activities of daily living, and was unable to leave her house 
without assistance. 

The evidence thus indicates that while the veteran is clearly 
restricted in daily activities and requires assistance for 
self care, the evidence does not reflect the restriction is 
due to debilitating fatigue or cognitive impairments. Rather, 
the main complaint and the majority of the treatment records 
concern joint pain and chronic pain. While migrating joint 
pain is a symptom of chronic fatigue syndrome, it is also a 
symptom of fibromyalgia. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 and 38 C.F.R. § 4.88a.

The Board notes that service connection is already in effect 
for fibromyalgia. Under VA law and regulations, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 
Vet. App. 225 (1993). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate. See Esteban v. Brown, 6 Vet. App. 259 (1994). In 
this case, the record reflects that the symptoms of joint 
pain are part and parcel of the service connected 
fibromyalgia. 

The record reflects veteran is already in receipt of the 
highest available rating under the diagnostic code for 
fibromyalgia. Specifically, a 40 percent evaluation is 
assigned when there is evidence of fibromyalgia with 
constant, or nearly so, widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, which are refractory to therapy. 38 C.F.R. § 4.71a, 
Code 5025 (2006).

As such, to grant an increased evaluation for chronic fatigue 
syndrome based upon restrictions in activity due 
predominately to joint pain and chronic pain would constitute 
unlawful pyramiding. See 38 C.F.R. § 4.14. Therefore, the 
preponderance of the evidence is against the veteran's claim. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for paresthesia of the lower extremities 
is denied.

An evaluation in excess of 60 percent for chronic fatigue 
syndrome is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


